Citation Nr: 0614960	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  99-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection (claimed as secondary 
to PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy (claimed as secondary to Agent Orange exposure).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1999, the 
veteran testified before a Decision Review Officer; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

July 2004 VA correspondence informed the veteran that he was 
scheduled for a Travel Board Hearing on August 12, 2004.  In 
response, the veteran indicated that he would be out of the 
country during that time and requested that VA reschedule the 
hearing.  As the veteran has shown good cause for not being 
able to appear for the scheduled hearing, a new hearing must 
be scheduled.  Inasmuch as Travel Board hearings are 
scheduled by the RO, the case must be remanded for this 
purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






